DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species a,  in the reply filed on 01/27/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2022.

The disclosure is objected to because of the following informalities: The disclosure is missing a Brief Description of the Drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,842,274 (Goia et al).

	Goia et al disclose a silver nanoparticle and method of making which comprises reacting a base with an aqueous silver salt solution in the presence of an organic dispersing agent to form a thermally unstable silver oxide species. The mixture is heated to a temperature of lower than 100 c, thereby decomposing the thermally unstable silver oxide species to metallic silver.  (see Summary of the Invention). Therefore the method of Goia et al differs in the sequence of the steps used in the method. It is further noted that the instant claims call for a combination of dispersant and co-dispersant. Indeed, at col. 3,  paragraph 8, Goia et al discloses prepares the silver salt solution separately, then adds  the base  and silver mixture to a reaction vessel with the dispersing agent. Col. 5, 6th full paragraph, sets out the dispersing  Stabilizing agents/Dispersing agents include combinations thereof which would read on applicant’s dispersant and co-dispersant.  Goia et al teaches the alkali hydroxides at col. 5, 10th full paragraph. The ratio of first mixture to  first solution is taught at col. 5, 8th full paragraph . The particle size ranges from 1 um to 50 um, so that particles below 25 um can be selected by using an appropriate mesh filter (see claim 4). Those of ordinary skill would have found it well within their skill to perform the instantly claimed method given the method steps taught by Goia et al, and further to rearrange them in order to optimize their results.  The instantly claimed method would have therefore been obvious to one of ordinary skill in the art at the time of filing given the teachings of Gaio et al.
Conclusion
	No claims are allowed.  Claims 5, 7 and 9 are objected to as dependent upon a rejected base claim. Applicant is advised that the reference does not teach the percentage of co-dispersant to dispersant, or the volume of first mixture to first solution. Addition of one of these limitations to claim 1 would place the application in condition for allowance.
	The article by Natsuki et al is cited as an article of interest concerning silver nanoparticle preparation.


					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz